DETAILED ACTION
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of a touch sensor panel system comprising a plurality of touch electrodes, a guard plate and first circuitry configured to sense self-capacitance of one or more touch electrodes of the plurality of touch electrodes does not teach or fairly suggest second circuitry configured to, while the first circuitry is sensing the self-capacitance of first one or more touch electrodes of the plurality of touch electrodes, drive second one or more touch electrodes, different from the first one or more touch electrodes, of the plurality of touch electrodes at a first voltage configured to cancel parasitic capacitance between the first one or more touch electrodes and the second one or more touch electrodes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044.  The examiner can normally be reached on 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        

/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622